The judges delivered their opinions as follows.:
Trezevant, J.
I am of opinion, that the plea in abatement should be overruled, because the verdict in the case of Fort v. Jones, did not vest the property.in Fort; but. Jones, upon paying the damages, which it was in his option to do, had a right to keep th,e slave. And, besides, while the motion for a new tria.l was pending *69in this court, the event of the suit of Fort v. Jones, was still uncertain, inasmuch as a new trial might have been granted; and if granted, of course Fort would have taken nothing under his verdict in that case.